Citation Nr: 1829230	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-38 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to March 9, 2012 for the grant of a 30 percent evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from April 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the August 2012 rating decision, in pertinent part, the RO granted an increased, 30 percent disability evaluation for bilateral hearing loss disability, and assigned an effective date of March 9, 2012.  


FINDINGS OF FACT

1.  In a January 1969 rating decision, the Veteran was granted service connection for bilateral hearing loss disability and assigned a noncompensable disability rating, effective September 9, 1968; in July 1969, the Board denied the Veteran's claim for an increased, initial disability rating.

2.  On March 9, 2012, an informal claim for an increased rating for bilateral hearing loss disability was received from the Veteran.  

3.  In an August 2012 rating decision, a 30 percent rating was granted for the service-connected bilateral hearing loss disability, effective March 9, 2012.  

4.  There were no formal or informal claims for an increased disability rating for bilateral hearing loss disability between the January 1969 rating decision and March 9, 2012, nor can any such claims be inferred.  

5.  The exact onset of the Veteran's current symptoms and level of disability cannot be determined; however, it was factually ascertainable that an increase in severity of the Veteran's bilateral hearing loss disability occurred one year prior to his claim for an increased disability rating.


CONCLUSION OF LAW

The criteria for an effective date of March 9, 2011, but no earlier, for a grant of a 30 percent disability rating for bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an earlier effective date is downstream from his claim for an increased disability rating.  Nevertheless, the letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2017).   The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id. at 57,686.

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  Where compensation or pension is increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C. § 5110(g). 

The Court has held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, supra. 

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

The Veteran contends he should be entitled to an earlier effective date for the assignment of the 30 percent disability rating for his bilateral hearing loss disability.  In evaluating his claim, the Board must first identify the date of claim and then identify the date entitlement arose. 

In September 1968, the RO received the Veteran's claim for service connection for bilateral hearing loss disability.  In a January 1969 rating decision, the RO granted service connection for bilateral hearing loss disability, and assigned a noncompensable disability rating, effective from September 9, 1968.  The Veteran appealed that decision and in July 1969, the Board denied the claim for an increased disability rating.  The Veteran did not appeal and the July 1969 Board decision is final.  See 38 U.S.C. § 7104(b).
 
On March 9, 2012, the RO received the Veteran's claim for an increased rating for bilateral hearing loss disability.  In an August 2012 rating decision, the RO granted an increased, 30 percent rating for bilateral hearing loss disability, effective from March 9, 2012.  

In September 2013, the Veteran submitted his notice of disagreement, wherein he indicated that the effective date of the grant of an increased, 30 percent disability rating for bilateral hearing loss disability (March 9, 2012) is "not consistent with the time when [he] noticed significant worsening problems because of [his] hearing loss."   

In June 2012, the Veteran underwent a VA examination to assess the severity of his bilateral hearing loss disability.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
30
70
85
85
Left Ear:
40
85
80
80

The pure tone average was 68 on the right and 71 on the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 66 percent in the left ear.  The VA examiner noted that the Veteran reported that his bilateral hearing loss disability impacted the ordinary conditions of the Veteran's daily life because he had difficulty hearing people and words were unclear.

Review of VA treatment records dated July 2011 through March 2012, and two September 2014 VA examination report addendums show that the Veteran sought treatment for worsening hearing loss as early as May 2008; the September 2014 VA addendum reports and VA treatment records reflect that the Veteran underwent audiometric testing in May 2008 and December 2011 due to increased symptoms.  According to the September 2014 VA addendum reports, the Veteran's speech recognition results at both the May 2008 and December 2011 evaluations are comparable; the VA examiner noted that the Maryland CNC test was only used at the 2008 evaluation, and those results best represented the Veteran's speech recognition ability.  The report notes that the Veteran's speech recognition ability was 80 percent in the right ear and 72 percent in the left ear at the May 2008 evaluation.  The September 2014 VA addendums noted that neither the May 2008 nor the December 2011 evaluations used the Maryland CNC 50-word list as used in VA compensation and pension service (C&P) audiology examinations, and thus the results do not meet C&P exam guidelines.

Here, the Veteran's claim for increase was received on March 9, 2012.  There is simply no indication of the Veteran's intent to file a claim for increase of his service-connected bilateral hearing loss disability prior to March 9, 2012, nor does the Veteran assert that he filed a claim for increase prior to March 2012.  Thus, the date of claim is March 9, 2012. To this point, the Board reiterates that a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2017).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The Board acknowledges that, under 38 C.F.R. § 3.157(b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, the treatment records prior to the March 2012 informal claim cannot, on their own, be considered an informal claim for an increased rating.

Additionally, as noted earlier, the Veteran did not challenge the Board's July 1969 denial of an increased, initial disability rating for his service-connected bilateral hearing loss disability.  To the extent that the Veteran asserts that his bilateral hearing loss disability symptomatology has been severe enough to warrant a higher, 30 percent disability evaluation since the grant of service connection in January 1969, the Board notes that the Veteran is charged with knowledge of the laws addressing filing a claim for an increase and when such claim should be filed.  The Veteran did not inform the RO of a recent worsening of his bilateral hearing loss disability prior to March 2012.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).  Thus, as stated above, the Board finds that the date of claim in this case is March 9, 2012. Accordingly, the discussion must turn to the date that the Veteran's increase in hearing loss was factually ascertainable.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o)(2).  In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires: (1) a determination of the date of the receipt of the claim and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The Board again acknowledges that the Veteran's VA treatment records, as detailed above, show that the Veteran experienced increases in his bilateral hearing loss disability symptoms prior to March 2012, and reiterates that the Veteran experienced worsening of his bilateral hearing loss disability as early as May 2008.  One of the September 2014 VA addendum opinions noted that the May 2008 and December 2011 audiological evaluations of the Veteran were comparable and reflected that the severity of the Veteran's bilateral hearing loss symptoms increased prior to his March 2012 claim; the May 2008 evaluation was consistent with the audiological test results at the VA examination in June 2008.   

Therefore, the Board finds that the record reflects that it was factually ascertainable that the Veteran had an increase in his bilateral hearing loss disability symptomatology more than one year prior to the March 9, 2012 claim, although how much more than a year is not clear. To the extent that the record suggests that the Veteran's symptoms were so severe as to warrant a 30 percent disability rating since May 2008, the Board finds that this date cannot be legally accepted as an effective date as no claim for an increased disability evaluation was received within one year of that date.  Moreover, the Veteran did not indicate that symptoms had worsened prior to the date of the claim for an increase until he submitted medical evidence in support of his claim, namely, the VA treatment records.   Nevertheless, as the exact date of increase cannot be determined beyond records reflecting that it likely occurred sometime between May 2008, when he sought evaluation and treatment for worsening symptoms of bilateral hearing loss disability, and March 2012, when he filed his claim for an increased disability rating, the Board will afford the Veteran the benefit of the doubt and will presume an increase in the severity of the Veteran's bilateral hearing loss disability symptomatology from one year prior to the date of claim.  As such, an effective date of March 9, 2011, one year prior to the date of receipt of a claim for an increase (March 9, 2012) is the proper effective date for the increased 30 percent disability rating for the service-connected bilateral hearing loss disability.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Further, to the extent that the Veteran is asserting a freestanding claim for an earlier effective date was submitted prior to the March 9, 2011 date being assigned in this decision, there can be no such valid claim because such a claim vitiates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 


ORDER

Entitlement to an effective date for the award of a 30 percent disability rating for bilateral hearing loss disability of March 9, 2011, is granted, subject to the laws and provisions governing the award of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


